            Case 2:21-cv-00491-RSL-JRC Document 17 Filed 08/23/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10        NATHEN DWAYNE BAKER,
                                                              CASE NO. 2:21-cv-00491-RSL-JRC
11                               Petitioner,
                                                              ORDER TO AMEND PETITION
12                v.

13        KING COUNTY,

14                               Respondent.

15

16           This matter is before this Court on petitioner’s Petition for Writ of Habeas Corpus

17   pursuant to 28 U.S.C. § 2254 (“Petition”). Dkt. 16. Because the Petition is deficient, this Court

18   will order petitioner to amend it.

19           The Petition identifies King County District Court case numbers 1A0258823 (“First

20   Case”) and 1A0269671 (“Second Case”). Dkt. at 1. Petitioner alleges that, in the First Case, he

21   pleaded guilty to “Theft 3, Criminal Trespass 1st degree, interfer[ence] with [a] healthcare

22   facility, [and] disorderly conduct.” Id. Inconsistently, however, he alleges that he received a

23   bench trial. Id. at 2.

24


     ORDER TO AMEND PETITION - 1
            Case 2:21-cv-00491-RSL-JRC Document 17 Filed 08/23/21 Page 2 of 3




 1          Petitioner appears to raise four grounds for relief. Id. at 5, 7–8, 10. Each ground is

 2   unclear and essentially entirely devoid of factual support. Id. Indeed, although petitioner alleges

 3   that he raised ground one on direct appeal, he does not describe this ground at all. Id. at 5–6.

 4   Likewise, petitioner’s allegations regarding exhaustion, or not, of state court remedies are

 5   incomplete, conclusory, and unclear. Id. at 6–12. Furthermore, the Petition contains inconsistent

 6   allegations. For instance, petitioner alleges that he did not appeal his conviction but that he raised

 7   grounds one and three on direct appeal. Id. at 2, 6, 9. In the section of the Petition pertaining to

 8   relief, petitioner confusingly writes, “Disorderly.” Id. at 15.

 9          A § 2254 petition must “specify all the grounds for relief available to the petitioner” and

10   “state the facts supporting each ground.” Rule 2(c)(1)–(2), Rules Governing § 2254 Cases (“§

11   2254 Rules”). Rule 2(c) imposes “heightened pleading requirements” on § 2254 petitions.

12   McFarland v. Scott, 512 U.S. 849, 856 (1994). “Rule 2(c) is more demanding” than Federal Rule

13   of Civil Procedure 8(a)’s “fair notice” pleading standard. Mayle v. Felix, 545 U.S. 644, 655

14   (2005). Under this heightened standard, the petition must “state facts that point to a real

15   possibility of constitutional error.” Id. (citation omitted). Furthermore, the petition must

16   “substantially follow” this Court’s form for § 2254 actions and “state the relief requested.” Rule

17   2(c)(3) & (d), § 2254 Rules.

18          Moreover, “[b]efore a federal court may grant habeas relief to a [petitioner], the

19   [petitioner] must exhaust his remedies in state court,” which means that “the [petitioner] must

20   give the state courts an opportunity to act on his claims before he presents those claims to a

21   federal court in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). Usually, a

22   petitioner’s federal habeas petition should be dismissed if the petitioner “has not exhausted

23   available state remedies as to any of his federal claims.” Coleman v. Thompson, 501 U.S. 722,

24


     ORDER TO AMEND PETITION - 2
            Case 2:21-cv-00491-RSL-JRC Document 17 Filed 08/23/21 Page 3 of 3




 1   731 (1991) (citations omitted). And, if a petition contains exhausted and unexhausted claims,

 2   courts must, except in limited circumstances, “delete the unexhausted claims” from the petition.

 3   See Rhines v. Weber, 544 U.S. 269, 277–78 (2005).

 4          Here, the Petition is deficient. For one, the Petition’s grounds for relief are unclear.

 5   Therefore, petitioner has failed to adequately specify them. Furthermore, the Petition is

 6   essentially empty of factual content. Thus, the petition does not state facts pointing to a real

 7   possibility of constitutional error. Additionally, petitioner’s allegations regarding exhaustion are

 8   incomplete and inconsistent. As a result, the Petition does not substantially follow this Court’s §

 9   2254 form and does not contain adequate allegations regarding the exhaustion requirement.

10   Finally, the Petition inadequately states the relief petitioner requests.

11          Accordingly, petitioner must file an amended § 2254 petition on the form that this Court

12   provides to cure the above deficiencies. The amended petition must be legibly rewritten or

13   retyped in its entirety, contain the same case number, and not incorporate by reference any part

14   of the original Petition. The amended petition will act as a complete substitute for the original

15   petition, not as a supplement. If petitioner fails to file an amended petition on or before

16   September 22, 2021, or otherwise fails to comply with this Order, the undersigned will

17   recommend dismissal of this action.

18          The Clerk is directed to send petitioner the appropriate forms for filing a § 2254 petition.

19   The Clerk is further directed to send petitioner a copy of this Order.

20          Dated this 23rd day of August, 2021.

21

22
                                                            A
                                                            J. Richard Creatura
                                                            Chief United States Magistrate Judge
23

24


     ORDER TO AMEND PETITION - 3
